Memorandum. In support of the motion for summary judgment, the defendant university submitted a copy of its by-law 73 which clearly shows that the plaintiff, in his capacity as director of the United States Navy research project at the university, was not entitled to tenure or the benefits related to a tenured position. In addition, the motion papers contain a copy of the memorandum distributed to all persons connected *794with the project, including plaintiff, prior to its termination, informing them that they will not be entitled to severance pay. Plaintiff, on the other hand, submitted nothing of an evidentiary nature to support the allegations in his complaint that he was entitled, as a matter of university policy or contractual right, to tenure and severance pay. Since no triable issue was raised, the Appellate Division properly granted defendant’s motion for summary judgment dismissing the complaint.
Chief Judge Breitel and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Cooke concur.
Order affirmed, with costs, in a memorandum.